DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 09/02/2022 have been entered. Claims 1, 3-4, 6-9, 11-12, 14-19, 21, 23-26 remain pending in the application. 
Applicant’s arguments, with respect to the objection to the claims have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 06/03/2022 has been withdrawn. 

Response to Arguments
Applicant's arguments, and solely due to the amendments, with respect to 35 U.S.C 103 filed 03/04/2022 have been fully considered but are not persuasive. 
Applicant argues that the prior art of record, and especially, Vittorio does not teach at least the amended portion of representative Claim 1. Specifically, the applicant argues: 
When addressing the features of previously presented claim 5, the Office Action at page 12 alleges that Vittorio's illustration in Fig. 1 and descriptions in Tables 1-3 teach "wherein the crisp value mapped on a plurality of membership functions of each request is based on a number of not successfully processed requests in a same category." Applicant respectfully disagrees. Although Vittorio's Fig. 1 illustrates "Retransmissions" as one of the inputs to Vittorio's CW Fuzzy Controller, there is nothing in Vittorio that teaches or suggests the input "Retransmissions" corresponds to "the crisp value ... [being] based on a number of not successfully processed requests in a same category" as claimed. Moreover, the contention window (CW) illustrated in Vittorio's Table 1, includes the parameters CWmin and CWmax which indicate the minimum and maximum size of the contention window, respectively, and not the number of not successfully processed requests. Contrary to the Office Action's assertion that "based on a number of retransmissions in each category (see CW Range vectors in table 1 for each category of requests (AC traffic)), it is determined which rule takes effect," Vittorio fails to disclose, teach or even remotely suggest "wherein the crisp value mapped on a plurality of membership functions of each request is based on a number of not successfully processed requests in a same category" as claimed. Thus, this feature is a distinction over the cited references

The examiner respectfully disagrees. 
	Under the broadest reasonable interpretation of the claims in light of the specification, the prior art of record and especially Vittorio teach the claim language. Specifically, it appears that the applicant is not accounting for what the claim or the BRI of the claim language encompasses.
	As cited by the applicant Vittorio Figure 1 shows at least “Retransmissions” as input into the fuzzy controller. Next, further in Vittorio Figure 1, that the retransmissions are used as input to the inference rules. 
	Vittorio Pg. 1195 Col. 2 describes what using the retransmissions as input means and recites: 
	“This means that, for each input, the degree of membership in the fuzzy sets…is calculated and then the activation degree of the rule…is computed…As each rule has to define the CWmin and CWmax values for all the ACs [e.g. categories], the output membership functions are vectors of crisp values….” 
	From the above, a person skilled in the art would infer that Vittorio teaches the claim language. To further clarify, as recited, each rule, which is defined by at least the retransmissions (as seen in Figure 1), has to define CWmin and CWmax for a respective category. Because of this relationship, the output membership functions used to map the input are crisp values. Therefore, it can be seen that output crisp vector (e.g. claimed crisp value) for each membership function is, at least in part, based on the retransmissions for a respective AC (e.g. category). 
	Thus, Vittorio teaches the claim language under the BRI of the claim language in light of the specification contrary to applicant’s arguments. 

Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6, 8-9, 11-12, 14-19, 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vittorio et al. (“CWFC: A Contention Window Fuzzy Controller for QoS support on IEEE 802.11e EDCA”, NPL 2008) in view of Rajan et al. (US 2015/0220871 A1, hereinafter “Rajan”). 
With respect to Claim 1, Vittorio teaches a computer implemented method, comprising: sending a plurality of requests from an interface of a first device to an interface of a remotely located second device (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner further notes that Section 2 discusses the IEEE standard IEEE 802.11e, this is the standard for QoS enhancements for wireless LAN applications. The examiner notes that sending “traffic” (e.g. packets) from a sender station to a receiver station teaches “a computer implemented method, comprising: sending a plurality of requests from an interface of a first device to an interface of a remotely located second device”.).
determining that at least some of the plurality of requests have not successfully been processed by the remotely located second device (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner notes that NOT receiving an ACK or CTS teaches “determining that at least some of the plurality of requests have not successfully been processed by the remotely located second device”.).
determining an order of at least some of the not successfully processed requests for resending to the remotely located second deice (Vittorio Section 2 Pg. 1 Col. 1 describes how in IEEE 802.11e the Enhanced Distributed Channel Access (EDCA) mechanism distinguishes traffic (e.g. requests) to different priority levels and specifically recites “Each frame arriving at the MAC layer is mapped into one of the [access categories] ACs according to its priority. For each AC, a dedicated transmission queue is implemented.” Placing and transmitting traffic (e.g. requests) in queues according to a priority teaches “determining an order…”
Next, the examiner draws attention to Vittorio’s discussion on the Contention Window (CW) vector. First note that, as can be seen in Figure 1 , CWout is the output of the fuzzy logic controller. Next, Pg. 3 Col. 2 recites “As each rule has to define the CWmin [contention winder minimum] and CWmax [contention window maximum] for all the ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories” Section 5 Pg. 3 Col. 2 “The aim of the [Contention Window Fuzzy Controller] CWFC is to enhancing the Real-Time performance of the highest AC through dynamic CW range adaption…” 
To clarify, the fuzzy controller in Vittorio dynamically changes the range of the contention window. That is, it dynamically controls which type of traffic (e.g. Access Categories) is allowed through the queue and onto the network. 
Noting the fact that the number of retransmissions is at least one input into fuzzy logic controller it can be shown, and a person of ordinary skill in the art would infer, that allowing certain traffic based on the number of retransmissions and the priority of traffic changes the order or indeed creates an order of traffic which flows through the network (e.g. higher priority and higher number of retransmissions are transmitted sooner than lower priority and lower number of retransmissions). This, the controlling of the CW range which allows certain traffic through, teaches “determining an order of at least some of the not successfully processed requests for resending to the remotely located second deice”.)
…wherein the order is based on a fuzzy logic implementation (Vittorio See Citations above and at least Figure 1 and title which shows a fuzzy controller. The examiner notes, for clarity of record that because the Contention Window (CW) size is determined by the fuzzy controller and, as described above, the CW range controls which traffic is transmitted, the fuzzy controller of Vittorio teaches “…wherein the order is based on a fuzzy logic implementation”.).
Resending the ordered requests to the remotely located second device that successfully processed a remainder of the plurality of requests (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a sender station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner further notes the description above in the “determine an order” limitation. As can be seen, the output of the fuzzy logic controller the CW range which, as further can be seen, controls the transmission of traffic. The examiner notes that the fuzzy controller, as described above, controls the transmission and indeed, the retransmission of data frames that did not receive an ACK. The fuzzy ordered retransmission of non-ACK data frames teaches “resending the ordered requests to the remotely located second device that successfully processed a remainder of the plurality of requests”.).
Wherein the requests are ordered based on crisp values calculated by the fuzzy logic implementation (Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…” As can be seen, the output of the fuzzy controller are vectors of crisp (i.e. real numbers) numbers. Because, as described before, the output of the fuzzy controller dictates the order of the packets, the output vectors of crisp values as disclosed by Vittorio teach “wherein the requests are ordered based on crisp values calculated by the fuzzy logic implementation”.).

wherein the crisp value mapped on a plurality of membership functions of each request is based on a number of not successfully processed requests in the same category (Vittorio c.f. Figure 1 note that the number of retransmissions is shown as an input to the fuzzy controller. Next note Table 2 and Table 3 which shows how the output crisp values obtained change the rule which is fired. That is, based on a number of retransmissions in each category (see CW Range vectors in table 1 for each category of requests (AC traffic)), it is determined which rule takes effect. Because the output crisp vector is based on the number of retransmissions in each category (e.g. the obtained CW vector), Vittorio teaches “wherein the crisp value mapped on a plurality of membership functions of each request is based on a number of not successfully processed requests in the same category”.).


Vittorio, however, does not appear to explicitly disclose: 
Wherein each of the plurality of requests include a previously negotiated execution time for successfully processing each of the plurality of requests by the remotely located second device
Rajan, however, teaches wherein each of the plurality of requests include a previously negotiated execution time for successfully processing each of the plurality of requests by the remotely located second device (Rajan Paragraphs [0021] – [0025] “’Performance of a crowdsourcing platform’ refers to a degree of efficiency of the crowdsourcing platform while processing a batch of task[s] [e.g. the “plurality of requests”] uploaded on the crowdsourcing platform. The performance of the crowdsourcing platform may be determined in terms of performance parameters of the crowdsourcing platform that corresponding to at least one of a task accuracy, a task completion time, or a task cost. ‘one or more parameters associated with a batch of tasks’ refer to one or more parameters received from the requestor along with the batch of tasks. In an embodiment, the one or more requirement parameters associated with the batch of tasks comprise at least one of an expected task accuracy, a batch cost, an expected task completion time [e.g “a previously negotiated execution time for successfully processing each of the plurality of requests”], or an expected batch completion time…In an embodiment, the one or more requirement parameters may correspond to an SLA associated with the batch of tasks…[0025] An ‘expected task completion time’ refers to an average time that may be expended by the one or more crowdsourcing platforms for processing each task within the batch of tasks, as required by the requestor…”
The examiner notes, for clarity of record, that Rajan’s “expected task completion time” for each task which correspond to an SLA (Service Level Agreement) teaches “wherein each of the plurality of requests include a previously negotiated execution time for successfully processing each of the plurality of requests by the remotely located second device”.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the fuzzy scheduling of packets (e.g. requests) as taught by Vittorio modified with the expected task completion time as taught by Rajan because if a platform performing the processing of the submitted requests (e.g. tasks) has a required or otherwise “expected task completion time” as required by an SLA, the platform performing the processing would be able to efficiently schedule the submitted tasks (Rajan Paragraph [0002], [0005]). 

	With respect to Claim 3, the combination of Vittorio and Rajan teaches wherein the crisp value mapped on a plurality of membership functions of each request is further based on a value indicating an urgency of the respective request (Vittorio c.f. Figure 2 which shows the membership functions used by the fuzzy controller. Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…” The examiner notes that because the crisp values obtained by the fuzzy controller are for each AC (access category) which, as described in section 2, is the priority of each type of traffic, the crisp values obtained are indeed “…based on a value indicating an urgency of the respective request…” That is, under the Broadest Reasonable Interpretation, the Access Category priority (as described in section 2), teaches “a value indicating an urgency of the respective request.”). 
	
With respect to Claim 4, the combination of Vittorio and Rajan teaches wherein the crisp value mapped on a plurality of membership functions of each request is further based on an indication of a category of the respective request (Vittorio c.f. Figure 2 which shows the membership functions used by the fuzzy controller. Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…”). The examiner notes that because the crisp values obtained are for each AC category, the crisp value “…is based on an indication of a category of the respective request” as the claim language requires.). 
	
	With respect to Claim 6, the combination of Vittorio and Rajan teaches wherein the crisp value mapped on a plurality of membership functions of each request is calculated based on a number of times the request was resent (Vittorio c.f. Figure 1 note that the number of retransmissions is shown as an input to the fuzzy controller. Further see citations above with respect to the crisp output vector. The examiner notes that because the number of transmissions is an input into the fuzzy controller (See figure 1) and the output is a crisp vector, Vittorio teaches “wherein the crisp value mapped on a plurality of membership functions of each request is calculated based on a number of times the request was resent”. For clarity of record, the examiner notes that the number of retransmissions as input teaches “a number of times the request was resent”.). 
	With respect to Claim 8, the combination of Vittorio and Rajan teaches wherein the interface of the first device and interface of the remotely located second device are connected to a network and the plurality of requests are sent to the interface of the remotely located second device via the network (As an initial matter, the examiner notes the breadth of this claim. That is, Claim 8 appears to merely claim that requests are sent over a network. 
	Vittorio section 2 gives an overview of IEEE 802.11e. This is the standard for QoS enhancements for wireless LAN applications. As is known in the art, LAN is an acronym for Local Area Network. Thus, because Vittorio is drawn towards queue management in LAN applications Vittorio necessarily teaches “wherein the interface of the first device and interface of the remotely located second device are connected to a network and the plurality of requests are sent to the interface of the remotely located second device via the network”.).
 	With respect to Claim 9, Vittorio teaches A system comprising: a first computing device including a first interface; and a second computing device including a second interface; wherein the first interface is configured to:  receive a trigger to initiate sending of a plurality of requests (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a sender station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner further notes that Section 2 discusses the IEEE standard IEEE 802.11e, this is the standard for QoS enhancements for wireless LAN applications. 
	The examiner notes that because Vittorio describes that a retransmission will occur when the sender station does NOT receive an ACK or CTS, and each of ACK or CTS are events, the retransmission of a packet in response to the sender station NOT receiving an ACK or CTS event teaches “receive a trigger [e.g. no ACK or CTS received] to initiate sending of a plurality of requests”.). 
Signal descriptive information about the plurality of requests sent from the first computing device to the second computing device via a network for which the first interface receives no positive indication that the requests have been successfully processed by the second computing device to a fuzzy logic engine (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” 
Vittorio c.f. Figure 1. Note that “retransmissions” is an input into the fuzzy controller. The examiner notes that using the number of retransmissions as input to a fuzzy controller teaches “Signal descriptive information about the plurality of requests sent from the first computing device to the second computing device via a network for which the first interface receives no positive indication that the requests have been successfully processed by the second computing device to a fuzzy logic engine”.).
	wherein the fuzzy logic engine is to persistently store a plurality of fuzzy membership functions and fuzzy inference rules (Vittorio c.f. Figure 1. Note the “plurality” of trapezoidal membership functions. Further note Table 2 which shows a plurality of fuzzy inference rules. The examiner notes that Figure 1 showing a plurality of membership functions and table 3 showing a plurality of fuzzy rules teaches “wherein the fuzzy logic engine is to persistently store a plurality of fuzzy membership functions and fuzzy inference rules”.).
receive in response to the signaled descriptive information about the plurality of requests, ordering information from the fuzzy logic engine (Vittorio Section 2 Pg. 1 Col. 1 describes how in IEEE 802.11e the Enhanced Distributed Channel Access (EDCA) mechanism distinguishes traffic (e.g. requests) to different priority levels and specifically recites “Each frame arriving at the MAC layer is mapped into one of the [access categories] ACs according to its priority. For each AC, a dedicated transmission queue is implemented.” Placing and transmitting traffic (e.g. requests) in queues according to a priority teaches “receive… ordering information…”
Next, the examiner draws attention to Vittorio’s discussion on the Contention Window (CW) vector. First note that, as can be seen in Figure 1 , CWout is the output of the fuzzy logic controller. Next, Pg. 3 Col. 2 recites “As each rule has to define the CWmin [contention winder minimum] and CWmax [contention window maximum] for all the ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories” Section 5 Pg. 3 Col. 2 “The aim of the [Contention Window Fuzzy Controller] CWFC is to enhancing the Real-Time performance of the highest AC through dynamic CW range adaption…” 
To clarify, the fuzzy controller in Vittorio dynamically changes the range of the contention window. That is, it dynamically controls which type of traffic (e.g. Access Categories) is allowed through the queue and onto the network. 
Noting the fact that the number of retransmissions is at least one input into fuzzy logic controller it can be shown, and a person of ordinary skill in the art would infer, that allowing certain traffic based on the number of retransmissions and the priority of traffic changes the order or indeed creates an order of traffic which flows through the network (e.g. higher priority and higher number of retransmissions are transmitted sooner than lower priority and lower number of retransmissions). This, the controlling of the CW range which allows certain traffic through, teaches “receive in response to the signaled descriptive information about the plurality of requests, ordering information from the fuzzy logic engine”.).
Resend the requests to the second computing device that successfully processed a remainder of the plurality of requests, in according with an order indicated by the ordering information (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a sender station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner further notes the description above in the “determine an order” limitation. As can be seen, the output of the fuzzy logic controller the CW range which, as further can be seen, controls the transmission of traffic. The examiner notes that the fuzzy controller, as described above, controls the transmission and indeed, the retransmission of data frames that did not receive an ACK. The fuzzy ordered retransmission of non-ACK data frames teaches “Resend the requests to the second computing device that successfully processed a remainder of the plurality of requests, in according with an order indicated by the ordering information”.).
Wherein the ordering information contains indications of crisp values calculated by the fuzzy logic engine (Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…” As can be seen, the output of the fuzzy controller are vectors of crisp (i.e. real numbers) numbers. Because, as described before, the output of the fuzzy controller dictates the order of the packets, the output vectors of crisp values as disclosed by Vittorio teach “Wherein the ordering information contains indications of crisp values calculated by the fuzzy logic engine”.).

wherein the crisp value mapped on a plurality of membership functions of each request is based on a number of not successfully processed requests in the same category (Vittorio c.f. Figure 1 note that the number of retransmissions is shown as an input to the fuzzy controller. Next note Table 2 and Table 3 which shows how the output crisp values obtained change the rule which is fired. That is, based on a number of retransmissions in each category (see CW Range vectors in table 1 for each category of requests (AC traffic)), it is determined which rule takes effect. Because the output crisp vector is based on the number of retransmissions in each category (e.g. the obtained CW vector), Vittorio teaches “wherein the crisp value mapped on a plurality of membership functions of each request is based on a number of not successfully processed requests in the same category”.).

Vittorio, however, does not appear to explicitly disclose: 
Wherein each of the plurality of requests include a previously negotiated execution time for successfully processing each of the plurality of requests by the second computing device
Rajan, however, teaches wherein each of the plurality of requests includes a previously negotiated execution time for successfully processing each of the plurality of requests by the second computing device (Rajan Paragraphs [0021] – [0025] “’Performance of a crowdsourcing platform’ refers to a degree of efficiency of the crowdsourcing platform while processing a batch of task[s] [e.g. the “plurality of requests”] uploaded on the crowdsourcing platform. The performance of the crowdsourcing platform may be determined in terms of performance parameters of the crowdsourcing platform that corresponding to at least one of a task accuracy, a task completion time, or a task cost. ‘one or more parameters associated with a batch of tasks’ refer to one or more parameters received from the requestor along with the batch of tasks. In an embodiment, the one or more requirement parameters associated with the batch of tasks comprise at least one of an expected task accuracy, a batch cost, an expected task completion time [e.g “a previously negotiated execution time for successfully processing each of the plurality of requests”], or an expected batch completion time…In an embodiment, the one or more requirement parameters may correspond to an SLA associated with the batch of tasks…[0025] An ‘expected task completion time’ refers to an average time that may be expended by the one or more crowdsourcing platforms for processing each task within the batch of tasks, as required by the requestor…”
The examiner notes, for clarity of record, that Rajan’s “expected task completion time” for each task which correspond to an SLA (Service Level Agreement) teaches “wherein each of the plurality of requests includes a previously negotiated execution time for successfully processing each of the plurality of requests by the second computing device”.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the fuzzy scheduling of packets (e.g. requests) as taught by Vittorio modified with the expected task completion time as taught by Rajan because if a platform performing the processing of the submitted requests (e.g. tasks) has a required or otherwise “expected task completion time” as required by an SLA, the platform performing the processing would be able to efficiently schedule the submitted tasks (Rajan Paragraph [0002], [0005]). 


	With respect to Claim 11, the combination of Vittorio and Rajan teaches wherein the descriptive information contains an indication of an urgency of each request (Vittorio c.f. Figure 2 which shows the membership functions used by the fuzzy controller. Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…” The examiner notes that because the crisp values obtained by the fuzzy controller are for each AC (access category) which, as described in section 2, is the priority of each type of traffic, the crisp values obtained are indeed “…based on a value indicating an urgency of the respective request…” That is, under the Broadest Reasonable Interpretation, the Access Category priority (as described in section 2), teaches “wherein the descriptive information contains an indication of an urgency of each request”). 
	With respect to Claim 12, the combination of Vittorio and Rajan teaches wherein the descriptive information contains an indication of a category of each respective request (Vittorio c.f. Figure 2 which shows the membership functions used by the fuzzy controller. Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…”). The examiner notes that the crisp values obtained are for each AC category and this teaches “wherein the descriptive information contains an indication of a category of each respective request.”). 

With respect to Claim 14, Vittorio teaches a machine-readable medium storing non-transitory machine-readable instruction which when executed by a processor of a first device cause a workflow within the first device to: send a plurality of requests to a second device, each request of the plurality of requests indicating an action to be performed by the second device, the list of actions comprising at least one of a create, delete, update, close, and reopen action with regard to a record in a memory of the second device (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner further notes that Section 2 discusses the IEEE standard IEEE 802.11e, this is the standard for QoS enhancements for wireless LAN applications. The examiner notes that sending “traffic” (e.g. packets) from a sender station to a receiver station teaches “send a plurality of requests to a second device, each request of the plurality of requests indicating an action to be performed by the second device, the list of actions comprising at least one of a create, delete, update, close, and reopen action with regard to a record in a memory of the second device”.).
determine that at least some of the plurality of requests have not successfully been processed by the second device (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner notes that NOT receiving an ACK or CTS teaches “determining that at least some of the plurality of requests have not successfully been processed by the remotely located second device”.).
determine an order of at least some of the not successfully processed requests for resending to the second device… (Vittorio Section 2 Pg. 1 Col. 1 describes how in IEEE 802.11e the Enhanced Distributed Channel Access (EDCA) mechanism distinguishes traffic (e.g. requests) to different priority levels and specifically recites “Each frame arriving at the MAC layer is mapped into one of the [access categories] ACs according to its priority. For each AC, a dedicated transmission queue is implemented.” Placing and transmitting traffic (e.g. requests) in queues according to a priority teaches “determining an order…”
Next, the examiner draws attention to Vittorio’s discussion on the Contention Window (CW) vector. First note that, as can be seen in Figure 1 , CWout is the output of the fuzzy logic controller. Next, Pg. 3 Col. 2 recites “As each rule has to define the CWmin [contention winder minimum] and CWmax [contention window maximum] for all the ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories” Section 5 Pg. 3 Col. 2 “The aim of the [Contention Window Fuzzy Controller] CWFC is to enhancing the Real-Time performance of the highest AC through dynamic CW range adaption…” 
To clarify, the fuzzy controller in Vittorio dynamically changes the range of the contention window. That is, it dynamically controls which type of traffic (e.g. Access Categories) is allowed through the queue and onto the network. 
Noting the fact that the number of retransmissions is at least one input into fuzzy logic controller it can be shown, and a person of ordinary skill in the art would infer, that allowing certain traffic based on the number of retransmissions and the priority of traffic changes the order or indeed creates an order of traffic which flows through the network (e.g. higher priority and higher number of retransmissions are transmitted sooner than lower priority and lower number of retransmissions). This, the controlling of the CW range which allows certain traffic through, teaches “determining an order of at least some of the not successfully processed requests for resending to the remotely located second deice”.)
… based on a fuzzy logic implementation (Vittorio See Citations above and at least Figure 1 and title which shows a fuzzy controller. The examiner notes, for clarity of record that because the Contention Window (CW) size is determined by the fuzzy controller and, as described above, the CW range controls which traffic is transmitted, the fuzzy controller of Vittorio teaches “…wherein the order is based on a fuzzy logic implementation”.).
Resend the ordered requests to the remotely located second device that successfully processed a remainder of the plurality of requests (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a sender station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner further notes the description above in the “determine an order” limitation. As can be seen, the output of the fuzzy logic controller the CW range which, as further can be seen, controls the transmission of traffic. The examiner notes that the fuzzy controller, as described above, controls the transmission and indeed, the retransmission of data frames that did not receive an ACK. The fuzzy ordered retransmission of non-ACK data frames teaches “resending the ordered requests to the remotely located second device that successfully processed a remainder of the plurality of requests”.).
Wherein the requests are ordered based on crisp values calculated by the fuzzy logic implementation (Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…” As can be seen, the output of the fuzzy controller are vectors of crisp (i.e. real numbers) numbers. Because, as described before, the output of the fuzzy controller dictates the order of the packets, the output vectors of crisp values as disclosed by Vittorio teach “wherein the requests are ordered based on crisp values calculated by the fuzzy logic implementation”.).

wherein the crisp value mapped on a plurality of membership functions of each request is based on a number of not successfully processed requests in the same category (Vittorio c.f. Figure 1 note that the number of retransmissions is shown as an input to the fuzzy controller. Next note Table 2 and Table 3 which shows how the output crisp values obtained change the rule which is fired. That is, based on a number of retransmissions in each category (see CW Range vectors in table 1 for each category of requests (AC traffic)), it is determined which rule takes effect. Because the output crisp vector is based on the number of retransmissions in each category (e.g. the obtained CW vector), Vittorio teaches “wherein the crisp value mapped on a plurality of membership functions of each request is based on a number of not successfully processed requests in the same category”.).

Vittorio, however, does not appear to explicitly disclose: 
Wherein each of the plurality of requests include a previously negotiated execution time for successfully processing each of the plurality of requests by the second device
Rajan, however, teaches wherein each of the plurality of requests includes a previously negotiated execution time for successfully processing each of the plurality of requests by the second computing device (Rajan Paragraphs [0021] – [0025] “’Performance of a crowdsourcing platform’ refers to a degree of efficiency of the crowdsourcing platform while processing a batch of task[s] [e.g. the “plurality of requests”] uploaded on the crowdsourcing platform. The performance of the crowdsourcing platform may be determined in terms of performance parameters of the crowdsourcing platform that corresponding to at least one of a task accuracy, a task completion time, or a task cost. ‘one or more parameters associated with a batch of tasks’ refer to one or more parameters received from the requestor along with the batch of tasks. In an embodiment, the one or more requirement parameters associated with the batch of tasks comprise at least one of an expected task accuracy, a batch cost, an expected task completion time [e.g “a previously negotiated execution time for successfully processing each of the plurality of requests”], or an expected batch completion time…In an embodiment, the one or more requirement parameters may correspond to an SLA associated with the batch of tasks…[0025] An ‘expected task completion time’ refers to an average time that may be expended by the one or more crowdsourcing platforms for processing each task within the batch of tasks, as required by the requestor…”
The examiner notes, for clarity of record, that Rajan’s “expected task completion time” for each task which correspond to an SLA (Service Level Agreement) teaches “wherein each of the plurality of requests includes a previously negotiated execution time for successfully processing each of the plurality of requests by the second computing device”.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the fuzzy scheduling of packets (e.g. requests) as taught by Vittorio modified with the expected task completion time as taught by Rajan because if a platform performing the processing of the submitted requests (e.g. tasks) has a required or otherwise “expected task completion time” as required by an SLA, the platform performing the processing would be able to efficiently schedule the submitted tasks (Rajan Paragraph [0002], [0005]). 


With respect to Claim 15, the combination of Vittorio and Rajan teaches wherein the workflow within the first device is further caused to determine descriptive information about the requests for which the first device receives no positive indication that the requests have been successfully processed by the second device (Vittorio c.f. Figure 2 which shows the membership functions used by the fuzzy controller. Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…” The examiner notes that because the crisp values obtained by the fuzzy controller are for each AC (access category) which, as described in section 2, is the priority of each type of traffic, the crisp values obtained are indeed “…based on a value indicating an urgency of the respective request…” That is, under the Broadest Reasonable Interpretation, the Access Category priority (as described in section 2), teaches “wherein the workflow within the first device is further caused to determine descriptive information about the requests for which the interface receives no positive indication that the requests have been successfully processed by the second device”). 
With respect to Claim 16, the combination of Vittorio and Rajan teaches wherein the plurality of membership functions include a triangular, sinusoidal or trapezoidal membership function (Vittorio c.f. Figure 1 which shows the membership functions used in the fuzzy controller. Note especially that the membership functions shown are trapezoidal and thus teaches “wherein the plurality of membership functions include a triangular, sinusoidal or trapezoidal membership function”.).
 With respect to Claim 17, the combination of Vittorio and Rajan teaches wherein the fuzzy membership functions include a triangular, sinusoidal or trapezoidal membership function (Vittorio c.f. Figure 1 which shows the membership functions used in the fuzzy controller. Note especially that the membership functions shown are trapezoidal and thus teaches “wherein the fuzzy membership functions include a triangular, sinusoidal or trapezoidal membership function”.).
With respect to Claim 18, the combination of Vittorio and Rajan teaches wherein the fuzzy membership functions include a triangular, sinusoidal or trapezoidal membership function (Vittorio c.f. Figure 1 which shows the membership functions used in the fuzzy controller. Note especially that the membership functions shown are trapezoidal and thus teaches “wherein the fuzzy membership functions include a triangular, sinusoidal or trapezoidal membership function”.).
With respect to Claim 19, the combination of Vittorio and Rajan teaches wherein the at least some of the plurality of requests having not successfully been processed by the remotely located second device include processing not having been stated by the remotely located second device (As an initial matter, the examiner notes the examiner’s remarks section above. Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner notes that NOT receiving an ACK or CTS teaches “wherein the at least some of the plurality of requests having not successfully been processed by the remotely located second device include processing not having been stated by the remotely located second device”.).
With respect to Claim 21, the combination of Vittorio and Rajan teaches wherein the at least some of the plurality of requests having not successfully been processed by the second device include processing not having been started by the second device (As an initial matter, the examiner notes the examiner’s remarks section above. Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner notes that NOT receiving an ACK or CTS teaches “wherein the at least some of the plurality of requests having not successfully been processed by the second device include processing not having been started by the second device”.).
With respect to Claim 23, the combination of Vittorio and Rajan teach wherein the previously negotiated execution time for successfully processing each of the plurality of requests is established by a Service Level Agreement between the first device and the remotely located second device (Rajan Paragraphs [0021] – [0025] “’Performance of a crowdsourcing platform’ refers to a degree of efficiency of the crowdsourcing platform while processing a batch of task[s] [e.g. the “plurality of requests”] uploaded on the crowdsourcing platform. The performance of the crowdsourcing platform may be determined in terms of performance parameters of the crowdsourcing platform that corresponding to at least one of a task accuracy, a task completion time, or a task cost. ‘one or more parameters associated with a batch of tasks’ refer to one or more parameters received from the requestor along with the batch of tasks. In an embodiment, the one or more requirement parameters associated with the batch of tasks comprise at least one of an expected task accuracy, a batch cost, an expected task completion time [e.g “a previously negotiated execution time for successfully processing each of the plurality of requests”], or an expected batch completion time…In an embodiment, the one or more requirement parameters may correspond to an SLA associated with the batch of tasks…[0025] An ‘expected task completion time’ refers to an average time that may be expended by the one or more crowdsourcing platforms for processing each task within the batch of tasks, as required by the requestor…”).
With respect to Claim 24, the combination of Vittorio and Rajan teach wherein the previously negotiated execution time for successfully processing each of the plurality of requests is established by a Service Level Agreement between the first computing device and the second computing device (Rajan Paragraphs [0021] – [0025] “’Performance of a crowdsourcing platform’ refers to a degree of efficiency of the crowdsourcing platform while processing a batch of task[s] [e.g. the “plurality of requests”] uploaded on the crowdsourcing platform. The performance of the crowdsourcing platform may be determined in terms of performance parameters of the crowdsourcing platform that corresponding to at least one of a task accuracy, a task completion time, or a task cost. ‘one or more parameters associated with a batch of tasks’ refer to one or more parameters received from the requestor along with the batch of tasks. In an embodiment, the one or more requirement parameters associated with the batch of tasks comprise at least one of an expected task accuracy, a batch cost, an expected task completion time [e.g “a previously negotiated execution time for successfully processing each of the plurality of requests”], or an expected batch completion time…In an embodiment, the one or more requirement parameters may correspond to an SLA associated with the batch of tasks…[0025] An ‘expected task completion time’ refers to an average time that may be expended by the one or more crowdsourcing platforms for processing each task within the batch of tasks, as required by the requestor…”) 

With respect to Claim 25, the combination of Vittorio and Rajan teach wherein determining that at least some of the plurality of requests have not successfully been processed by the remotely located second device includes receiving a status value from the remotely located second device indicating that the requests have not successfully been processed (As an initial matter, the examiner notes that the subject matter of this claim was discussed in the interview conducted on 07/14/2022. In the interview, the examiner discussed the interpretation of the subject matter claimed in relation to as-filed specification paragraph [0009] (PGPub [0013]). Under BRI, in light of the specification as discussed, Vittorio teaches the claim language. 
Specifically, Vittorio Pg. 1195 Col. 1 “When a sender station does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This is event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” 
Retransmitting a request (E.g. data frame) based on the fact that a ACK was not received teaches “wherein determining that at least some of the plurality of requests have not successfully been processed by the remotely located second device includes receiving a status value from the remotely located second device indicating that the requests have not successfully been processed”. 
Again, the examiner refers to [0009] of the as-filed specification for BRI.). 

With respect to Claim 26, the combination of Vittorio and Rajan teach determine that at least some of the plurality of requests have not successfully been processed by the second device by receiving a status value from the second device indicating the requests have not successfully been processed (As an initial matter, the examiner notes that the subject matter of this claim was discussed in the interview conducted on 07/14/2022. In the interview, the examiner discussed the interpretation of the subject matter claimed in relation to as-filed specification paragraph [0009] (PGPub [0013]). Under BRI, in light of the specification as discussed, Vittorio teaches the claim language. 
Specifically, Vittorio Pg. 1195 Col. 1 “When a sender station does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This is event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” 
Retransmitting a request (E.g. data frame) based on the fact that a ACK was not received teaches “wherein determining that at least some of the plurality of requests have not successfully been processed by the remotely located second device includes receiving a status value from the remotely located second device indicating that the requests have not successfully been processed”. 
Again, the examiner refers to [0009] of the as-filed specification for BRI.).


Claim(s) 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vittorio et al. (“CWFC: A Contention Window Fuzzy Controller for QoS support on IEEE 802.11e EDCA”, NPL 2008) in view of Rajan et al. (US 2015/0220871 A1, hereinafter “Rajan”) in view of Chude-Olisah et al. (“Fuzzy-based dynamic distributed queue scheduling for packet switched networks” NPL 2013, hereinafter “Chude”). 

	With respect to Claim 7, the combination of Vittorio and Rajan teach all of the limitations Claim 1 as discussed above. 
	The combination of Vittorio and Rajan, however, does not appear to explicitly disclose: 
Wherein the interface of the first device and the interface of the remotely located second device are connected to a transmission node which relays data traffic between the interface of the first device and the interface of the remotely located second device 
	Chude, however, teaches wherein the interface of the first device and the interface of the remotely located second device are connected to a transmission node which relays data traffic between the interface of the first device and the interface of the remotely located second device (Chude see Fig. 6 the examiner notes that any or all of “ER_1”, “CR_1”, “ER_2”, and “CR_2” teach “wherein the interface of the first device and the interface of the remotely located second device are connected to a transmission node which relays data traffic between the interface of the first device and the interface of the remotely located second device”.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the fuzzy based scheduling and network as taught by the combination of Vittorio and Rajan modified with the transmission node(s) as taught by Chude because this would allow for routers (e.g. transmission nodes) to be set up for class-based scheduling allowing for more efficient data flow (Chude Section 4.1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.C.T./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126